Title: To George Washington from Henry Knox, 29 September 1783
From: Knox, Henry
To: Washington, George


                  
                     Sir,
                     West Point 29 September 1783
                  
                  I beg leave to state to Your Excellency, and through you to the Honorable Congress, That the unavoidable expences arising from the command of this post and its dependencies have greatly exceeded any emoluments of office arising from my rank in the Army—and that, in order to support my station with some propriety, so as not to reflect disgrace upon the public rank I sustain, I have been obliged to make use of my private resources, to a considerable amount.
                  That it has uniformly been customary, from the peculiar expences of the command, to allow the emoluments of a major general commanding in a separate department, but that said allowance was withdrawn a short time previous to Your Excellency’s ordering me in the command.  It may be unnecessary to enter into a detail of circumstances, which have rendered my command as expensive as that of any of my predecessors.  It is sufficient that I can easily prove that it has been so.  I therefore humbly hope to have the same compensation.
                  I pray that Your Excellency would have the goodness to place this request before Congress, in the manner that you may think it deserves.  I have the honor to be, with the greatest respect, Your Excellency’s Most obedient servant
                  
                     H. Knox M. General
                  
               